Citation Nr: 1644088	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO. 15-29 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Center in St. Paul, Minnesota


THE ISSUE

Entitlement to a special monthly pension based on countable net worth.

REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel



INTRODUCTION


The Veteran served on active duty from October 1942 to February 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Center in St. Paul, Minnesota. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 

The issue of a request for substitution of the Veteran's son upon the death of the Veteran has been raised by the record in a May 2016 Request for Substitution of Claimant upon Death of Claimant (VA Form 21-0847), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

On October 28, 2016, the Board was notified by the St. Paul RO that the Veteran died in May 2016. 


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal. As a matter of law, appellants' claims do not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction. See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 38 C.F.R. § 20.1106 (2015). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion. Such request must be filed not later than one year after the date of the Veteran's death. See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015). A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015). An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the Veteran should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision). 38 C.F.R. § 3.1010(b) (2015). 


ORDER

The appeal is dismissed.


		
VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


